UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 1-33640 AMERICAN INTERNATIONAL INDUSTRIES, INC. (Exact Name Of Registrant As Specified In Its Charter) Nevada 88-0326480 (State of Incorporation) (I.R.S. Employer Identification No.) 601 Cien Street, Suite 235, Kemah, TX 77565-3077 (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code: (281) 334-9479 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x At August 14, 2008, the Registrant had8,585,531 shares of common stock issued. TABLE OF CONTENTS Item Description Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 22 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISKS 26 ITEM 4. CONTROLS AND PROCEDURES 26 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 27 ITEM 1A. RISK FACTORS 27 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 27 ITEM 3. DEFAULT UPON SENIOR SECURITIES 27 ITEM 4. SUBMISSION OF MATERS TO A VOTE OF SECURITY HOLDERS 27 ITEM 5. OTHER INFORMATION 27 ITEM 6. EXHIBITS 27 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Consolidated Financial Statements Unaudited Consolidated Balance Sheets - June 30, 2008and December 31, 2007 4 Unaudited Consolidated Statements of Operations - Three and Six Months Ended June 30, 2008 and 2007 5 Unaudited Consolidated Statements of Cash Flows - Six Months Ended June 30, 2008 and 2007 6 Notes to Unaudited Consolidated Financial Statements 8 3 AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Balance Sheets June 30, 2008 and December 31, 2007 (Unaudited) June 30, 2008 December 31, 2007 Assets Current assets: Cash and cash equivalents $ 2,358,855 $ 3,891,156 Certificate of deposit 5,010,421 5,195,000 Trading securities 4,294,827 6,810,382 Accounts receivable, less allowance for doubtful accounts of $234,143 and $231,870, respectively 5,994,515 4,835,452 Current portion of notes receivable 4,202,686 3,898,831 Accounts and notes receivable from related parties 110,000 30,000 Inventories 6,508,644 5,811,997 Real estate acquired for resale 1,909,066 1,909,066 Drilling rigs held for sale 1,734 187,611 Prepaid expenses and other current assets 1,504,786 296,981 Total current assets 31,895,534 32,866,476 Long-term notes receivable, less current portion 420,330 618,129 Investment in Las Vegas Premium Gold Products 250,000 250,000 Property and equipment, net of accumulateddepreciation and amortization 4,832,703 4,619,940 Goodwill 674,539 674,539 Patents and trademarks, net of amortization 5,153,942 5,457,365 Other assets 85,259 100,105 Total assets $ 43,312,307 $ 44,586,554 Liabilities and Stockholders' Equity Current liabilities: Accounts payable and accrued expenses $ 4,078,383 $ 3,197,415 Margin loans from financial institutions 1,335,629 1,443,424 Short-term notes payable 1,409,498 219,970 Property dividend payable 654,364 - Current installments of long-term capital lease obligations 64,841 29,967 Current installments of long-term debt 1,919,930 185,328 Total current liabilities 9,462,645 5,076,104 Long-term debt, less current installments 11,711,034 10,766,951 Long-term capital lease obligations, less current installments 260,688 123,100 Deferred tax liability 156,535 156,535 Minority interest 1,039,748 1,370,196 Total liabilities 22,630,650 17,492,886 Stockholders' equity: Preferred stock, $0.001 par value, 1,000,000 authorized: none issued - - Common stock, $0.001 par value, 10,000,000 authorized: 7,141,859and 7,107,842 shares issued, respectively 7,099,914 and7,070,480 shares outstanding, respectively 7,142 7,108 Additional paid-in capital - common stock 46,643,999 46,327,209 Accumulated deficit (25,754,796 ) (19,045,752 ) Less treasury stock, at cost 41,945 and 37,362shares, respectively (214,688 ) (194,897 ) Total stockholders' equity 20,681,657 27,093,668 Total liabilities and stockholders' equity $ 43,312,307 $ 44,586,554 The accompanying notes are an integral part of these consolidated financial statements Back to Table of Contents 4 AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Statements of Operations Three and Six Months Ended June 30, 2008 and 2007 (Unaudited) Three Months Ended Three Months Ended Six Months Ended Six Months Ended June 30, 2008 June 30, 2007 June 30, 2008 June 30, 2007 Revenues $ 9,496,061 $ 7,027,294 $ 15,212,123 $ 13,639,864 Costs and expenses: Cost of sales 6,073,112 4,358,831 9,962,513 8,962,355 Selling, general and administrative 3,684,199 3,448,631 7,624,299 6,902,499 Total operating expenses 9,757,311 7,807,462 17,586,812 15,864,854 Operating loss (261,250 ) (780,168 ) (2,374,689 ) (2,224,990 ) Other income (expenses): Interest and dividend income 151,944 272,475 302,056 433,164 Gain on property dividend distribution 2,945,133 - 2,945,133 - Delta lawsuit settlement (1,450,000 ) - (1,450,000 ) - Realized gains (losses) on investments 26,566 (30,303 ) (28,861 ) (629,008 ) Unrealized gains (losses) on trading securities (1,277,131 ) (544 ) (2,581,984 ) 642,374 Interest expense (372,407 ) (240,785 ) (534,003 ) (460,597 ) Texas Emissions Reduction Plan Grant - 347,160 57,589 347,160 Gain on sale of assets - 3,944 - 3,944 Other income (expense) 4,664 (63,031 ) 26,232 151,838 Total other income (expenses) 28,769 288,916 (1,263,838 ) 488,875 Netloss before income tax (232,481 ) (491,252 ) (3,638,527 ) (1,736,115 ) Income tax benefit (118,362 ) - (95,354 ) - Net loss before minority interest (114,119 ) (491,252 ) (3,543,173 ) (1,736,115 ) Minority interest 290,384 (196,114 ) 538,626 (244,151 ) Net income (loss) $ 176,265 $ (687,366 ) $ (3,004,547 ) $ (1,980,266 ) Preferred dividends of subsidiary Regular dividends (60,000 ) (45,000 ) (105,000 ) (90,000 ) Forgiveness of dividends - 150,425 - 150,425 Net income (loss) applicable to common shareholders $ 116,265 $ (581,941 ) $ (3,109,547 ) $ (1,919,841 ) Net income (loss) per common share - basic and diluted $ 0.02 $ (0.11 ) $ (0.44 ) $ (0.35 ) Weighted average common shares - basic and diluted 7,135,012 5,486,981 7,123,635 5,474,038 The accompanying notes are an integral part of these consolidated financial statements. Back to Table of Contents 5 AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows Six Months Ended June 30, 2008 and 2007 (Unaudited) Six Months Ended Six Months Ended June 30, 2008 June 30, 2007 Cash flows from operating activities: Net loss $ (3,004,547 ) $ (1,980,266 ) Adjustments to reconcile net loss to net cash used in operating activities: Property dividend distribution gain (2,945,133 ) - Delta lawsuit settlement 1,450,000 - Depreciation and amortization 691,635 576,347 Common shares issued for services 228,761 341,775 Compensation - stock options 88,063 70,685 Realized losses on the sale of trading securities 28,861 629,008 Unrealized (gains) losses on the sale of trading securities 2,581,984 (642,374 ) Stock returned in lawsuit settlement - (39,600 ) Texas Emissions Reduction Plan Grant (57,589 ) (347,160 ) Gainon sale of assets - (3,944 ) Minority interest (773,826 ) 244,151 Change in operating assets and liabilities: Accounts receivable (1,159,063 ) 494,574 Trading securities (95,289 ) 268,175 Inventories (696,647 ) (970,538 ) Prepaid expenses and other current assets (1,207,806 ) (523,512 ) Other assets 14,846 (517,812 ) Accounts payable and accrued expenses 775,969 (461,199 ) Net cash used in operating activities (4,079,781 ) (2,861,690 ) Cash flows from investing activities: Purchase of property and equipment (319,936 ) (522,256 ) Costs of securing patents and trademarks (19,934 ) (4,840 ) Investment in rigs held for sale (14,123 ) - Proceeds from the sale of drilling rigs 200,000 - Proceeds from the sale of property - 4,000 Issuance of note receivable (225,000 ) (25,000 ) Investment in certificate of deposit (3,415,421 ) (3,100,000 ) Redemption of certificate of deposit 3,600,000 3,214,000 Proceeds from notes receivable 118,944 340,498 Loans to/from related parties (80,000 ) 9,750 Net cash used in investing activities (155,470 ) (83,848 ) Cash flows from financing activities: Net borrowings under line-of-credit agreements 1,427,000 1,518,218 Proceeds from short-term debt 344,163 657,420 Proceeds from long-term debt 1,773,500 362,185 Payments on margin loans (107,795 ) (194,762 ) Proceeds from issuance of common stock of subsidiary - 694,672 Principal payments on short-term debt (161,259 ) (322,609 ) Principal payments on long-term debt (521,815 ) (64,759 ) Principal payments under capital lease obligations (31,054 ) - Payments for acquisition of treasury stock (19,790 ) (61,445 ) Net cash provided by financing activities 2,702,950 2,588,920 Net decrease in cash and cash equivalents (1,532,301 ) (356,618 ) Cash and cash equivalents at beginning of period 3,891,156 3,275,803 Cash and cash equivalents at end of period $ 2,358,855 $ 2,919,185 Supplemental schedule of cash flow information: Interest paid $ 445,715 $ 460,597 Income taxes paid $ 6,361 $ - Non-cash transactions: Issuance of note payable for real estate acquired for sale $ - $ 1,684,066 Acquisition of fixed assets under capital lease obligations $ 203,516 $ - The accompanying notes are an integral part of these consolidated financial statements. Back to Table of Contents 7 American International Industries, Inc. Notes to Unaudited Consolidated Financial Statements Note 1 - Summary of Significant Accounting Policies The accompanying unaudited interim financial statements of American International Industries, Inc. (“American”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission and should be read in conjunction with the audited financial statements and notes thereto contained in American's latest Annual Report filed with the SEC on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements that would substantially duplicate the disclosure contained in the audited financial statements for the most recent fiscal year as reported in the Form 10-K have been omitted. Organization, Ownership and Business American International Industries, Inc., a Nevada corporation, operates as a diversified holding company with a number of wholly-owned subsidiaries and two majority-owned subsidiaries.American is a diversified corporation with interests in industrial/commercial companies and an oil and gas service business. American's business strategy is to acquire controlling equity interests in businesses that it considers undervalued. American's management takes an active role in providing its subsidiaries with access to capital, leveraging synergies and providing management expertise in order to improve its subsidiaries' growth. Principles of Consolidation The consolidated financial statements include the accounts ofAmerican and its wholly-owned subsidiary, Northeastern Plastics, Inc. ("NPI"), and its majority owned subsidiary, Delta Seaboard Well Service, Inc., and its48% owned subsidiary, Hammonds Industries, Inc. (OTCBB: "HMDI"), formerly International American Technologies, Inc. (“Hammonds”).In accordance with FIN46(R),American consolidates Hammonds although its ownership is less than 51%, because American appoints the members of Hammonds' board of directors.
